DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2021 and 08/16/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process, without significantly more. 
Regarding claims 1 and 19, the claim(s) recite “determining multiple anatomical feature items of which positions are to be determined during a measurement of the multiple measurement items according to a relevance among the multiple measurement items to obtain a feature set that comprises the multiple anatomical feature items and in which anatomical feature items are different from each other; determining positions of the anatomical feature items in the feature set in the ultrasound image; calculating values of the multiple measurement items according to the determined positions of the anatomical feature items in the feature set in the ultrasound image” (Claims 1 and 19) and The limitations, under broadest reasonable interpretation, cover performance of the limitation in the mind, but for the recitation of generic computer components, and/or read on a user deciding what anatomical feature items are to be analyzed, viewing an image to determine the position(s) or the anatomical feature items and performing a mathematical calculation. In this case, a user may make a mental decision on what anatomical features to focus on, and then observe an ultrasound image and perform calculations according to the location(s) or anatomical features within the image. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor), then is falls within the “mental processes” grouping of abstract ideas.
Following step 2A of the two-prong analysis, these judicial exceptions are not integrated into a practical application because the claim merely provides instructions to implement an abstract idea on a generic computer (i.e. “a processor”) (See MPEP 2106.05(f)). Furthermore, the claims as written do not include elements to 1) improve the functioning of a computer (See MPEP 2105.05(a)); 2) effect a particular treatment or prophylaxis (See MPEP 2106.04(d)(2)); 3) use a particular machine (See MPEP 2106.05(b)); or 4) use the judicial exceptions in a meaningful way beyond generally linking the use to a particular technological environment (See MPEP 2106.05(h)). 
Following step 2B of the two-prong analysis, the additional elements (i.e. for example, probe, transmitting circuit, receiving circuit, processor, display) do not amount to significantly more than the judicial exception because these devices are simply the tool used to obtain and display ultrasound images which the user utilizes to perform the abstract idea of determining positions of anatomical feature items and calculating values of the multiple measurement items (See MPEP 2106.05(f)). 
Regarding claims 2-18 and 20, these claims which depend directly or indirectly from claims 1 and 19, respectively, are also rejected due to their dependency as they do not cure the deficiency of the parent claim. Furthermore, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception nor a practical application of the judicial exception because these claims represent steps that can be practically performed within the mind (i.e. as a mental processing involving steps of determining, identifying, calculating; see claims 2, 6-8, 11-13, 16-17 for example), provide additional information about the data being obtained (i.e. see claims 3-5, 14-15, 18, 20) and/or constitute insignificant extra-solution activity (i.e. prompting, displaying; see claims 9-10).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7-9, 12-13, 15-16, 19-20, and 24 of co-pending Application No. 16478094 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. See the comparison chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 17544203
Co-pending Application: 16478094
1. A method for measuring a parameter in an ultrasound image, comprising: obtaining an ultrasound image, wherein the ultrasound image is acquired by receiving ultrasound echoes from a target tissue with an ultrasound probe and contains an area representing the target tissue; displaying the ultrasound image; obtaining multiple measurement items to be measured; determining multiple anatomical feature items of which positions are to be determined during a measurement of the multiple measurement items according to a relevance among the multiple measurement items to obtain a feature set that comprises the multiple anatomical feature items and in which anatomical feature items are different from each other; determining positions of the anatomical feature items in the feature set in the ultrasound image; calculating values of the multiple measurement items according to the determined positions of the anatomical feature items in the feature set in the ultrasound image; and outputting the values of the multiple measurement items.

2. wherein determining multiple anatomical feature items of which positions are to be determined during a measurement of the multiple measurement items according to a relevance among the multiple measurement items to obtain a feature set that comprises the multiple anatomical feature items and in which anatomical feature items are different from each other comprises: determining the multiple anatomical feature items of which positions are to be determined during the measurement of the multiple measurement items according to a repetitiveness of positions of anatomical features to be used to obtain values of the multiple measurement items to obtain the feature set.
1. A method for measuring a parameter in an ultrasound image, comprising: obtaining, by an image processor, an ultrasound image by detecting ultrasound signals from a target tissue with an ultrasound probe, wherein the ultrasound image contains an area representing the target tissue; displaying, by the image processor, the ultrasound image on a display; obtaining, by the image processor, a measurement instruction based on the ultrasound image and according to a user input, by: receiving a parameter item from the user input, wherein the parameter item corresponds to a parameter of the target tissue, wherein the parameter is calculated based on at least two anatomical features; obtaining a feature set including a plurality of anatomical features associated with the parameter item, wherein the plurality of anatomical features comprise one or more anatomical features existing in the target tissue and/or one or more of an anatomical reference line or anatomical reference position that is artificially defined for measurement of the target tissue; and determining a position in the ultrasound image of each of the anatomical features in the feature set to obtain the measurement instruction, wherein the measurement instruction comprises a measurement sequence of the anatomical features; determining, by the image processor, a reference coordinate system for performing the measurement instruction; calculating, by the image processor, a parameter related to the target tissue according to the measurement instruction and based on the determined reference coordinate system to obtain a calculation result; and outputting, by the image processor, the calculation result.
3. wherein the ultrasound image comprises an anterior pelvic ultrasound image, a middle pelvic ultrasound image, or a posterior pelvic ultrasound image.
4. wherein the ultrasound image comprises an anterior pelvic ultrasound image, a middle pelvic ultrasound image, or a posterior pelvic ultrasound image.
4. wherein, in the feature set, there is at least one anatomical feature item of which position is to be used in a measurement of at least two measurement items of the multiple measurement items.
1. wherein the parameter item corresponds to a parameter of the target tissue, wherein the parameter is calculated based on at least two anatomical features; obtaining a feature set including a plurality of anatomical features associated with the parameter item, wherein the plurality of anatomical features comprise one or more anatomical features existing in the target tissue and/or one or more of an anatomical reference line or anatomical reference position that is artificially defined for measurement of the target tissue
6. wherein determining multiple anatomical feature items of which positions are to be determined during the measurement of the multiple measurement items according to a relevance among the multiple measurement items to obtain a feature set that comprises the multiple anatomical feature items and in which anatomical feature items are different from each other further comprises: determining a determination order of the positions of at least two anatomical feature items in the feature set in the measurement of the multiple measurement items; and determining positions of the anatomical feature items in the feature set in the ultrasound image comprises: sequentially determining the positions of the at least two anatomical feature items in the feature set according to the determination order.
5. wherein determining the position in the ultrasound image of each of the anatomical features in the feature set to obtain the measurement instruction comprises: determining a determination order of the ; generating the measurement sequence based on the feature set and the determination order; and sequentially determining the position of each of the anatomical features in the feature set according to the measurement sequence to obtain the measurement instruction.
7. wherein determining positions of the anatomical feature items in the feature set in the ultrasound image comprises: determining the positions of the anatomical feature items in the feature set according to determination operations of a user on the ultrasound image.
7. wherein determining the position in the ultrasound image of each of the anatomical features in the feature set to obtain the measurement instruction comprises: receiving sequential determination operations of the user to the anatomical features in the feature set on the ultrasound image; and obtaining the measurement instruction according to the determination operations inputted sequentially by the user, wherein the determination operations are orderly operations performed according to the measurement sequence
8. wherein determining positions of the anatomical feature items in the feature set in the ultrasound image comprises: automatically identifying the positions of the anatomical feature items in the feature set in the ultrasound image.
16. or automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image based on pattern recognition
9. further comprising: prompting the feature set.
8. prompting the feature set or the measurement sequence for displaying.
10. wherein prompting the feature set comprises: generating an anatomical schematic diagram of the target tissue based on knowledge of tissue anatomy, displaying the anatomical schematic diagram, and marking the anatomical feature items in the feature set on the anatomical schematic diagram; or displaying an anatomical feature item currently to be determined.

12. wherein prompting the determination order comprises: generating an anatomical schematic diagram of the target tissue based on knowledge of tissue anatomy, displaying the anatomical schematic diagram, and marking the determination order on the anatomical schematic diagram; or displaying an anatomical feature item currently to be determined.
9. wherein prompting the feature set or the measurement sequence comprises: generating an anatomical schematic diagram of the target tissue based on knowledge of tissue anatomy, displaying the anatomical schematic diagram, and marking the anatomical features in the feature set or the measurement sequence on the anatomical schematic diagram
11. further comprising: prompting the determination order.
5. determining a determination order of the 
13. further comprising: determining a reference coordinate system which is at least one of: a first Cartesian coordinate system with an inferoposterior margin of symphysis pubis being an origin and a central axis of symphysis pubis being a 45-degree angle of a second quadrant, a second Cartesian coordinate system with an inferoposterior margin of symphysis pubis being an origin and a central axis of symphysis pubis being a X axis, and a third Cartesian coordinate system with a horizontal axis being a X axis and a vertical axis being a Y axis; and calculating the values of the multiple measurement items according to the positions of the anatomical feature items in the feature set in the ultrasound image based on the determined reference coordinate system.
12. wherein determining, by the image processor, the reference coordinate system comprises, determining a first Cartesian coordinate system, by: determining that a 45-degree angle line of a second quadrant of the first Cartesian coordinate system is the central axis of symphysis pubis, and determining that the X axis of the first Cartesian coordinate system is at 45-degree angle from the central axis of symphysis pubis, and determining a second Cartesian coordinate system, by: determining that the X axis of the second Cartesian coordinate system is the central axis of symphysis pubis.
14. wherein the feature set comprises at least an inferoposterior margin of symphysis pubis and a central axis of symphysis pubis.
13. wherein, the feature set comprises at least  an inferoposterior margin of symphysis pubis and  a central axis of symphysis pubis.
15. further comprising: updating the determination order according to an editing instruction inputted by a user.
15. receiving an editing instruction inputted by a user; and updating the preset measurement sequence according to the editing instruction to obtain the measurement sequence.
16. wherein determining the reference coordinate system comprises one of: receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by a user on the ultrasound image, and establishing the first Cartesian coordinate system, the second Cartesian coordinate system, or the third Cartesian coordinate system according to the input of the user; and automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image, and establishing the first Cartesian coordinate system, the second Cartesian coordinate system, or the third Cartesian coordinate system.
16. wherein determining the reference coordinate system comprises one of: receiving [[the]] an inferoposterior margin of symphysis pubis and [[the]] a central axis of symphysis pubis inputted by a user on the ultrasound image, and establishing the first Cartesian coordinate system or the second Cartesian coordinate system according to the input of the user; or automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image based on pattern recognition, and establishing the first Cartesian coordinate system or the second Cartesian coordinate system based on the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis.



17. wherein receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by the user on the ultrasound image comprises: receiving a click input to determine the inferoposterior margin of symphysis pubis; determining a starting point of a candidate center axis when a trackball or a mouse or a touch contact with a display screen starts moving; and when the trackball, the mouse, or the touch contact with the display screen stops moving, determining an ending point of the candidate center axis as the central axis of symphysis pubis.
19. wherein receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by the user on the ultrasound image comprises: receiving a click input to determine the inferoposterior margin of symphysis pubis; determining a starting point of a candidate center axis when a trackball or a mouse or a touch contact with a display screen starts moving; and when the trackball, the mouse, or the touch contact with the display screen stops moving, determining an ending point of the candidate center axis as the central axis of symphysis pubis.
18. wherein the ultrasound image comprises at least a rest frame image and a valsalva frame image.
20. wherein the ultrasound image comprises at least one of a rest frame image or a valsalva frame image.
19. An ultrasound imaging system, comprising: a probe; a transmitting circuit which excites the probe to transmit an ultrasonic beam to a target tissue; a receiving circuit which receives ultrasonic echoes of the ultrasonic beam through the probe to obtain ultrasonic echo signals a processor which obtains an ultrasound image based on the ultrasound echo signals; and a display which displays the ultrasound image; wherein the processor further performs operations comprise: obtaining multiple measurement items to be measured; determining multiple anatomical feature items of which positions are to be determined during a measurement of the multiple measurement items according to a relevance among the multiple measurement items to obtain a feature set that comprises the multiple anatomical feature items and in which anatomical feature items are different from each other; determining positions of the anatomical feature items in the feature set in the ultrasound image; calculating values of the multiple measurement items according to the determined positions of the anatomical feature items in the feature set in the ultrasound image; and outputting the values of the multiple measurement items.
24. An ultrasound imaging system, comprising: a probe; a transmitting circuit which excites the probe to transmit an ultrasonic beam to a target tissue through the probe; a receiving circuit which receives ultrasonic echoes of the ultrasonic beam through the probe to obtain ultrasonic echo signals; a processor which obtains an ultrasound image based on the ultrasound echo signals; and a display which displays the ultrasound image; wherein the processor further obtains a measurement instruction based on the ultrasound image and according to a user input, by:  receiving a parameter item from the user input, wherein the parameter item corresponds to a parameter of the target tissue, wherein the parameter is calculated based on at least two anatomical features; obtaining a feature set including a plurality of anatomical features associated with the parameter item, wherein the plurality of anatomical features comprise one or more anatomical features existing in the target tissue and/or one or more of an anatomical reference line or anatomical reference position that is artificially defined for measurement of the target tissue; and  determining a position in the ultrasound image of each of the anatomical features in the feature set to obtain the measurement instruction, wherein the measurement instruction comprises a measurement sequence of the anatomical features; determines a reference coordinate system for performing the measurement instruction calculates a parameter related to the target tissue according to the measurement instruction


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stindel et al. US 20180000447 “Stindel” is pertinent to the applicant’s disclosure because it includes a system that records a set of data and computes the pelvic tilt during a step referenced 78” [0104].
Dardenne et al. US 20090316967 A1 “Dardenne” is pertinent to the applicant’s disclosure because it includes a method for determining the pelvic plane (see FIG. 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793